Fletcher, Justice.
This case involves an action against the Department of Natural Resources (“DNR”) and one of its employees, filed on September 11, 1990, seeking recovery of damages for personal injuries sustained earlier that year. In July of 1991, the trial court dismissed the action as to DNR on grounds that the 1991 amendment to Art. I, Sec. II, Par. IX of the Constitution of Georgia was to be applied retroactively and, therefore, DNR was immune from civil liability despite the existence of a fund providing liability insurance coverage for state employees. Accord Martin v. Dept. of Public Safety, 257 Ga. 300 (357 SE2d 569) (1987); Price v. Dept. of Transp., 257 Ga. 535 (361 SE2d 146) (1987).
This case is controlled by Donaldson v. Dept. of Transp., 262 Ga. 49 (414 SE2d 638) (1992) which held, in part, that the amendment at issue is not to be retroactively applied. Accordingly, we reverse the decision of the trial court.

Judgment reversed.


All the Justices concur; Sears-Collins, J., not participating.